Citation Nr: 0604373	
Decision Date: 02/15/06    Archive Date: 02/28/06	

DOCKET NO.  00-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an effective date earlier than March 3, 
1999, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien


INTRODUCTION

The veteran had active service from February 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis, Missouri.

A review of the record discloses that the veteran provided 
testimony regarding the issues under consideration before a 
traveling member of the Board sitting at the St. Louis RO in 
September 2003.  The judge who had conducted the hearing has 
since retired.  In October 2005 the veteran was sent a 
communication advising him of the departure of the judge from 
the Board.  The veteran was informed that he had a right to a 
hearing before a different Veterans Law Judge.  He was 
provided with several options and was told that, if he did 
not respond within 30 days from the date of the letter, that 
being October 14, 2005, the Board would assume he did not 
want an additional hearing.  No communication from the 
veteran with regard to this matter was received within the 
specified time frame.

For reasons which will be set forth at the end of the 
decision below, the question of the veteran's entitlement to 
an initial disability rating in excess of 30 percent for PTSD 
is being REMANDED to the RO by way of the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
should further action be required.






FINDINGS OF FACT

1.  By rating decision dated in June 1998, service connection 
for PTSD was denied on the basis that there was no confirmed 
diagnosis of PTSD that would warrant a finding of service 
connection.

2.  The medical evidence of record discloses the initial 
diagnosis of PTSD was made at the time of a VA outpatient 
consultation on March 3, 1999.

3.  In a November 2002 rating decision, it was determined 
that a 30 percent disability rating for the veteran's PTSD 
was in order, from March 3, 1999.


CONCLUSION OF LAW

An effective date earlier than March 3, 1999, for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's General Counsel has held 
that the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not  applicable to appeals 
such as the current one involving a notice of disagreement 
with the effective date of an award of service connection.  
See VAOPGCPREC 8-2003 (December 22, 2003).  This precedent 
opinion by the VA General Counsel is legally binding upon the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002).

Analysis

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim or a claim reopened after disallowance "will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400.

With regard to a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service, or (2) the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(b)(2)(i).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  
A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of the 
report of examination or hospitalization by VA or Uniformed 
Services will be accepted as an informal claim for increased 
benefits.

In this case, the veteran has been seeking benefits for PTSD 
since December 1997.  However, the earliest post service 
diagnosis of PTSD was not made until March 3, 1999 at a VA 
healthcare facility.  Therefore, that is the date entitlement 
arose.  The record contains a report of examination of the 
veteran in February 1998, at which time he was given an Axis 
1 diagnosis of cocaine abuse.  Reference was made to the 
veteran's claims folder and previous examinations of record.  
However, the examiner stated the veteran "falls short" of 
meeting the diagnostic criteria for post-traumatic stress 
disorder.  There must be a current, viable diagnosis for 
service connection to be granted.  Again, that diagnosis was 
not made until March 3, 1999, and that is the date selected 
by the RO for the effective date of the award of service 
connection.  Therefore, an effective date of March 3, 1999, 
and no earlier, is warranted for the period for service 
connection for PTSD.


ORDER

An effective date earlier than March 3, 1999, for the grant 
of service connection for PTSD is denied.


REMAND

At a personal hearing before a Traveling Veterans Law Judge 
in September 2003, the veteran testified that he had been 
hospitalized about three months prior to the hearing.  He 
indicated that the hospitalization was at the Jefferson 
Barracks VA facility.  In a July 2005 communication, the 
veteran stated that he was "still currently receiving 
treatment for PTSD at Jefferson Barracks VAMC."

Records reflecting the aforementioned treatment and 
evaluation are not in the claims folder.  The Board notes 
that this is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  VA is required to obtain these 
records.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO or the AMC should take the 
necessary steps to obtain copies of all 
clinical records documenting the 
veteran's reported treatment and 
evaluation at the VA Medical Center, 
Jefferson Barracks, in the recent past.

2.  The veteran should then be afforded a 
VA examination to determine the current 
nature and extent of impairment 
attributable to his service-connected 
PTSD.  The claims folder should be made 
available to the examiner so that the 
pertinent records can be reviewed in 
detail and the examiner should state that 
he has reviewed the clinical record in 
his examination report.  Psychological 
testing, if deemed advisable, is 
authorized.  The examiner should express 
an opinion as to the Global Assessment of 
Functioning level of impairment the 
veteran exhibits.

3.  Then, the claim should be 
readjudicated.  If the benefit sought is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case.  
Then, the case should then be returned to 
the Board, if otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


